Per Curiam.
Suit upon a note; judgment below for the plaintiff.
The judgment cannot be reversed.
An appearance without objection, waives a previous discontinuance of a cause. Ind. Dig. 126.
After a cause has been dismissed with permission of the Court, and final judgment of dismissal rendered, the cause is no longer pending in Court, though the judgment for. costs, rendered upon the dismissal, has not been paid.
An amicus curias cannot take an exception to the ruling of the Court. Campbell v. Swasey, at this term (1).
The judgment is affirmed with 10 per cent, damages and costs.

 Ante, 70. And see, also, Hust v. Conn, ante, 257.